Title: From Thomas Jefferson to Martha Jefferson Randolph, 19 April 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Apr. 17. 08. [i.e. 19 Apr.]
                  
                  My latest news from Edgehill was Ellen’s letter of the 1st. inst. which seems to have closed her weekly engagements, as otherwise the 8th. & 15th. would have been here. I think Congress will certainly rise on the 25th. the only question of length is the giving the Executive a power to suspend the embargo in the events of peace or of the orders & decrees being withdrawn. the members seem determined to set it out and take the question to-night, & for that purpose have ordered refreshments to be carried to the capitol for them. if this question is closed to-night, there will be nothing to prevent their rising on the day fixed. in that case I think I shall leave this within 10. days after; probably on the 5th. and breakfast with you on the 8th. mr Burwell and mr Coles will be with me. I am in hopes that mr Bacon, under your direction, will have laid in those provisions which the market of the day does not offer, and that the groceries which left this on the 12th. of March will have been safely stored at Monticello. if not, I will ask the favor of mr Randolph to be on the look-out for their arrival at Milton, & notify Bacon of it immediately. I tender to him, yourself & all the fireside my warmest affections.
                  
                     Th: Jefferson 
                     
                  
               